DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed November 21, 2019, has been entered in full.  Claims 1-20 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020, is being considered by the examiner.

Duplicate Claims
Applicant is advised that should claims 6 and/or 7 be found allowable, claims 8 and/or 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because their scopes include transitory forms of signal transmission.
Claim 19 is directed to “A computer program product comprising: a tangible computer readable storage medium comprising computer readable program code embodied in the medium”.  
A “computer readable storage medium” (CRM) is a type of machine readable media, the broadest reasonable interpretation (BRI) of which “can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.”  MPEP 2106.03, Section II.  Also see paragraph [0097] of the specification, as published (US 2020/0166019 A1).
Claim 19 modifies the CRM with limitations requiring it to be “tangible” and included within a “computer program product”.  These limitations operate to require that the medium has a physical or tangible form, but such requirements are not sufficient to exclude non-statutory transitory forms of signal transmission from the scope of the claim.  “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of 
Claim 20 depends from claim 19 and its scope also includes non-statutory transitory forms of signal transmission for substantially the same reasons as claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10-11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Naderhirn’ (US 2014/0168420 A1) in view of ‘Wang’ (US 2019/0304077 A1).

Regarding claim 1, Naderhirn teaches an image stitching method for a blade of a wind turbine (see e.g. Figures 1 and 5), comprising:
performing edge detection on a plurality of images of the blade of the wind turbine to determine a blade region for each of the plurality of images (see Note Regarding Edges below); and 
for each pair of images among the plurality of images of the blade of the wind turbine (Figure 1, a plurality of images of a surface 100 are captured, including overlapping pairs of images such as 121 and 122; [0030], Figure 5, surface 100 may be a wind turbine blade surface), which are captured successively ([0014], Figure 1, images are captured successively in a sequence 120), stitching a front end of a former one of the pair of images captured successively and a rear end of a latter one of the pair of images captured successively, wherein the front end is far away from a root of the blade of the wind turbine, and the rear end is close to the root of the blade of the wind turbine ([0013]-[0014], Figure 1, each of the images in the sequence is stitched together with all of the other images in the sequence using the overlaps present between pairs of images in order to form a single overall image; For example, images 121 and 122 are stitched using overlap 123 to form part of overall image 130; As shown in Figure 1, each image is rectangular with four sides – i.e. ends; At least one side/end of a former image being stitched will be a front end – i.e. an end of the image that is farther away from a root of the blade than another end; At least one side/end of a latter image being stitched will be a rear end – i.e. an end of the image that is closer to the root of the blade than another end; The stitching process merges the pair of separate images – including all of their ends – into a single image; Therefore, the front and rear ends will be stitched when the former and latter images are stitched together in the process of forming overall image 130).

Note Regarding Edges.  Naderhirn captures a plurality of images of a blade of a wind turbine (e.g. [0013]-[0014], Figure 1, plurality of images of surface 100; [0030], Figure 5, surface 100 may be surface of a blade of a wind turbine) and performs defect detection on them ([0022]).
Naderhirn does not teach performing edge detection on a plurality of images of the blade of the wind turbine to determine a blade region for each of the plurality of images.
However, Wang does teach pre-processing steps before performing defect detection on turbine blades, which include performing edge detection on a plurality of images of the blade of the turbine ([0039], Figure 3, boundary/edge of blade is detected in each of a plurality of images) to determine a blade region for each of the plurality of images ([0064]-[0065], Figure 6, mask at least partially defined by detected boundary/edge is used to isolate blade region in the plurality of images before object-of-interest/defect detection).
Wang teaches that its edge-based blade region determination advantageously increases efficiency by filtering out “irrelevant image data before performing image ([0016]), such as background regions outside the edges of a blade ([0019], [0066]-[0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Naderhirn with the edge detection blade region determination of Wang in order to improve the method with the reasonable expectation that this would result in a method that achieved increased efficiency by filtering out irrelevant image data, such as background regions outside a the edges of a blade, before performing image analysis such as defect detection.  This technique for improving the method of Naderhirn was within the ordinary ability of one of ordinary skill in the art based on the teachings Wang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naderhirn and Wang to obtain the invention as specified in claim 1.

Regarding claim 10, Naderhirn in view of Wang teaches the method of claim 1, and Naderhirn further teaches the wind turbine comprising a wind tower (Figure 5, pillar 430) and an impeller disposed at a top end of the wind tower (Figure 5, rotor blade assembly connected to gondola), the impeller comprising a hub (Figure 5, connection between rotor blades and gondola) and three blades uniformly distributed circumferentially along the hub ([0030], “A wind turbine 400 usually has three rotor blades offset by 120°”).

Regarding claim 11, Naderhirn in view of Wang teaches the method of claim 10, and Naderhirn further teaches that the root of the blade of the wind turbine is an end of the blade of the wind turbine which is close to the hub (e.g. Figure 5, lowest point of rotor blade 410), and a tip of the blade of the wind turbine is another end of the blade of the wind turbine which is far away from the hub (e.g. Figure 5, highest point of rotor blade 410).

Regarding claim 15, Examiner notes that the claim recites an image stitching device, comprising: a processor; and a memory comprising program instructions stored therein that, when executed by the processor, cause the processor to perform operations comprising: a method that is substantially the same as the method of claim 1.
Naderhirn in view of Wang teaches the method of claim 1.
Naderhirn teaches an image processing method, but does not explicitly teach what hardware is used to implement that method.  In particular, Naderhirn does not explicitly teach implementing its method as a device, comprising: a processor; and a memory comprising program instructions stored therein that, when executed by the processor, cause the processor to perform operations comprising: the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a device, comprising: a processor; and a memory comprising program instructions stored therein that, when executed by the processor, cause the processor to perform operations comprising: the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the image processing method of Naderhirn in view of Wang as applied above as a device, comprising: a processor; and a memory comprising program instructions stored therein that, when executed by the processor, cause the processor to perform operations comprising: the method in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naderhirn and Wang to obtain the invention as specified in claim 15.	

Regarding claim 19, Examiner notes that the claim recites a computer program product comprising: a tangible computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor of a computing device to cause the computing device to perform operations comprising: a method that is substantially the same as the method of claim 1.
Naderhirn in view of Wang teaches the method of claim 1.
Naderhirn teaches an image processing method, but does not explicitly teach what hardware is used to implement that method.  In particular, Naderhirn does not explicitly teach implementing its method as a computer program product comprising: a tangible computer readable storage medium comprising computer readable program 
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a computer program product comprising: a tangible (or, alternatively, non-transitory) computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor of a computing device to cause the computing device to perform operations comprising: the method.  Such computer implementation advantageously allows an image processing method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the image processing method of Naderhirn in view of Wang as applied above as a computer program product comprising: a tangible computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor of a computing device to cause the computing device to perform operations comprising: the method in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naderhirn and Wang to obtain the invention as specified in claim 19.	


Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naderhirn in view of Wang as applied above, and further in view of ‘Ghosh’ (“A survey on image mosaicing techniques,” 2016).
Regarding claim 4, Naderhirn in view of Wang teaches the method of claim 1.
Naderhirn suggests using “essentially known image stitching methods” for combining its images ([0014]), but does not teach details of the image stitching methods.
Wang similarly suggests combining multiple images to form a single turbine blade image ([0070]), but does not teach details of how to perform the combination.
Naderhirn and Wang do not teach that the stitching comprises:
extracting a first set of feature points from the former one of the pair of images of the blade of the wind turbine and a second set of feature points from the latter one of the pair of images of the blade of the wind turbine; 
determining a plurality of feature points that belong to both the first and second sets as common matching feature points; 
solving a homography matrix according to the common matching feature points; and 
performing preliminarily stitching on the former one of the pair of images of the blade of the wind turbine and the latter one of the pair of images of the blade of the wind turbine through the homography matrix.

However, Ghosh does teach techniques for performing feature-based image stitching (i.e. mosaicing) (Note from Figure 3 that Ghosh teaches many known types of feature-based image stitching; SIFT feature-based matching is mapped below as an example, but the other types of feature-based matching are also relevant to the claimed invention) that include
extracting a first set of feature points from a former one of a pair of images and a second set of feature points from a latter one of the pair of images (Section 3.1.3.3, especially below Equation 12, SIFT feature points are found for each image; also see e.g. Figure 1, Section 1, second paragraph, stitching includes registration between pairs of images; Also see e.g. Page 4, left column, last paragraph, feature-based mosaicing includes detecting corresponding features from each of the images); 
determining a plurality of feature points that belong to both the first and second sets as common matching feature points (Section 3.1.3.3, especially below Equation 12, feature points from first image are matched to corresponding points from second image, then subjected to RANSAC to identify common matching feature points; Also see e.g. Page 4, left column, last paragraph, feature-based mosaicing includes detecting corresponding features from each of the images; Corresponding features are features determined to belong to both the first and second sets as common matching feature points); 
solving a homography matrix according to the common matching feature points (Section 3.1.3.3, especially below Equation 12, results of RANSAC are used to compute transformation parameters between frames; Note from Page 1, right column, “The most general case of the transformation is the 8 degree of freedom planar homography”; Also see e.g. Page 4, left column, last paragraph, feature-based mosaicing includes using reliable feature correspondences to estimate homography); and 
performing preliminarily stitching on the former one of the pair of images and the latter one of the pair of images through the homography matrix (Section 3.1.3.3, especially below Equation 12, images are warped using transformation parameters – i.e. homography – and stitched to generate mosaic image; Also see e.g. Page 4, left column, last paragraph, feature-based mosaicing includes warping images using homography matrix and then stitching them in a common reference coordinate).

As noted above, Naderhirn suggests using a known image stitching technique ([0014]).  Ghosh teaches that there are a variety of known image stitching techniques, including feature-based stitching techniques (Figure 3).  Ghosh teaches that feature-based stitching techniques generally give better results than area-based techniques (Page 4, paragraph spanning columns) and that SIFT-based stitching techniques in particular are advantageously suitable for high resolution images and a variety of changes (rotation, scale, affine, etc.) (Page 5, right column, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Naderhirn in view of Wang as applied above with the SIFT-based image stitching of Ghosh in order to improve the method with the reasonable expectation that this would result in a method that used a known image stitching technique that gave better results than some other 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naderhirn, Wang, and Ghosh to obtain the invention as specified in claim 4.	

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 4.  Naderhirn in view of Wang and Ghosh teaches the invention of claim 4.  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Naderhirn in view of Wang and Ghosh for substantially the same reasons as claim 4.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naderhirn in view of Wang as applied above, and further in view of ‘Doroshtnasir’ (“On-site inspection of potential defects in wind turbine rotor blades with thermography,” 2015).
Regarding claim 12, Naderhirn in view of Wang teaches the method of claim 1.
Naderhirn teaches stitching an image sequence in order along an imaging path over a generic surface shape (Figure 1).  Naderhirn states that the surface may be a wind turbine rotor surface ([0030]), but does not explicitly teach that the order of 
Wang also does not teach this feature.
However, Doroshtnasir does teach techniques for wind turbine blade inspection that includes stitching images in order from the tip of the blade to the root of the blade (e.g. Figure 19).
The tip-to-root ordered image stitching of Doroshtnasir is advantageous at least because it allows a camera to image the blade’s surface efficiently in a single linear pass.  This efficiency of the imaging path would be especially advantageous in the drone-based imaging of Naderhirn because drones have a limited energy storage capacity and are preferably operated in a manner that increases energy efficiency (e.g. [0018], “For reasons of energy efficiency, the aircraft can always be rotated in the direction of the wind”; e.g. [0020], last sentence). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Naderhirn in view of Wang as applied above with the tip-to-root image stitching of Doroshtnasir in order to improve the method with the reasonable expectation that this would result in a method that advantageously allowed for imaging a blade’s surface in an efficient manner.  This technique for improving the method of Naderhirn in view of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Doroshtnasir.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Naderhirn, Wang, and Doroshtnasir to obtain the invention as specified in claim 12.	
Allowable Subject Matter
Claims 2-3, 5-9, 13-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If claims 6-7 are rewritten to be in condition for allowance, then claims 8-9 will be objected to as duplicate claims – see note above.

Claim 20 has not been rejected over prior art, but is currently rejected under 35 U.S.C. 101 and therefore is not in condition for allowance at this time.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘LeBlanc’ (“Damage detection and full surface characterization of a wind turbine blade using three-dimensional digital image correlation,” 2013)
Stitches wind turbine blade images together to perform inspection – starting at Page 433
‘Poozesh’ (“Large-area photogrammetry based testing of wind turbine blades,” 2016)
Stitches wind turbine blade images together to perform inspection – Section 3

‘Michini’ (US 2018/0003161 A1)
Teaches imaging flight paths for an inspection drone that travel from tip to root of a wind turbine fan blade – Figure 1B

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669